DETAILED ACTION
Applicant’s amendment and remarks received 23 November 2021 have been fully considered.  Claims 1-2, 4-24 and 26 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2 and 4-18 are allowed.  Previously objected claim 3 has been rewritten in independent form as currently amended claim 1 to include most of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  Although not all of the limitations of previously objected to claim 3 has been included in currently amended claim 1, the combination of limitations of currently amended claim 1 are not disclosed or reasonably suggested the newly presented subject matter combination.  Claims 2 and 4-18 are dependent on amended claim 1 and are therefore also allowable.
Claims 19-22 are allowed.  Previously objected claim 7 has been rewritten in independent form as currently amended claim 19 and is now in conditions for allowance.  Although previously objected to claim 7 does not depend from currently amended claim 19, the prior art does not disclose or reasonably suggest the newly presented subject matter combination.  Claims 20-22 are dependent on amended claim 19 and are therefore also allowable.
Claims 23, 24 and 26 are allowed.  Previously objected claim 25 has been rewritten in independent form as currently amended claim 23 to include all of the limitations of the base 
Therefore, claims 1-2, 4-24 and 26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TINA M WONG/Primary Examiner, Art Unit 2874